Citation Nr: 0921804	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and A.P.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and A.P. testified before the undersigned 
Veterans Law Judge at a videoconference hearing in March 
2009.  A transcript is of record.

The issue of service connection for amyotrophic lateral 
sclerosis, discussed at the hearing, is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law particularly 
required VA to obtain any relevant records held by any 
Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), 
(c)(3).

The Veteran had a VA examination in March 2008.  The 
examination report indicates that he had been treated for his 
ankles at the Corpus Christi Outpatient Clinic in February 
2007.  In addition, it was noted that the Veteran had 
received a follow up evaluation by orthopedic services in May 
2007 and a prescription for Naprosyn due to ankle pain in 
August 2007.  The VA treatment records that have 

been associated with the claims file include treatment notes 
from the Corpus Christi VA Outpatient Clinic.  However, the 
VA records were printed on December 16, 2006, and end with 
treatment from December 4, 2006.  Therefore, the Board finds 
that the Veteran's more recent VA treatment records must be 
obtained in order to decide the claim on its merits.

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
and any other applicable legal 
precedent.

2.	The RO should request the Veteran's VA 
treatment records from December 16, 
2006, forward, to include from the 
Corpus Christi VA Outpatient Clinic.  
Attempts to obtain these records 
should be in accordance with 
38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim for a bilateral 
ankle disorder.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

